Name: Council Regulation (EEC) No 1901/87 of 2 July 1987 fixing the prices applicable to cereals for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 182 /42 Official Journal of the European Communities 3.7 . 87 COUNCIL REGULATION {EEC) No 1901 /87 of 2 July 1987 fixing the prices applicable to cereals for the 1987/88 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, marketing year, the intervention price for common wheat, barley, rye , maize and sorghum applied during the previous marketing year ; Having regard to the Treaty establishing the European : Economic Community, and - in particular Article 43 thereof, Whereas , as part of a quality policy, production of common wheat of higher breadmaking quality and production of rye of breadmaking quality should be supported ; whereas , accordingly, the special premium for common wheat and of rye , both of breadmaking quality should be left unaltered ; Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727 /75 of 29 October 1975 on the common organi ­ zation of the market in cereals O , . as last amended by Regulation (EEC) No 1900 / 87 (2),_ and in , particular : Article 3 ( 5 ) thereof, Whereas in 1986/ 87 the Council began a process of aligning the intervention price of durum wheat on that of : common wheat ; whereas in view of, on the one hand, the present ratio between the prices of those cereals and, on the other, the -imbalance recorded on the durum wheat market, it is advisable to pursue that process ; whereas , accordingly, the intervention price of durum wheat should again be reduced ; whereas , however, in order to improve that cereal's fluidity on the Community market, the target price should remain unchanged ; Having regard to the proposal from the Commission (3 ), Having regard to the opinion of the European Parliament (4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas application of Article 68 of the Act of Accession of Spain and Portugal has meant that prices in Spain differ from the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession , Spanish prices should be aligned with common prices each year at the start of the marketing year ; whereas , as a result of applying the criteria for this alignment, Spanish prices are fixed at the level set out below, Whereas the markets and prices policy, based on modern farms , is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is integrated into the common agricultural policy as a . whole , including a dynamic social and structural policy and the application of the rules on competition contained in the Treaty ; HAS ADOPTED THIS REGULATION : Article 1 For the 1987/ 88 marketing year, the prices applicable in the cereals sector shall be as indicated in the Annex . Whereas , in many cases , surpluses can no longer be disposed of on normal terms either inside or outside the Community ; whereas , in order to reduce the cost to the budget of disposing of surpluses on markets of third countries and to encourage greater consumption within the Community, the restrictive price policy should continue to be applied ; whereas this objective can be attained , taking into account the new intervention arrangements , by maintaining, for the 1987 / 88 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European ­ Communities.') OJ No L 281 , 1 . 11 . 1975 , p. 1 . 2 ) See page 40 of this Official Journal . 3 ) OJ No C 89 , 3 . 4 . 1987 , p. 2 . 4 ) OJ No C 156 , 15 . 6 . 1987 . 5 ) OJ No C 150 , 9 . 6 . 1987 , p. 8 . It shall apply with effect from 1 July 1987 . 3.7 . 87 Official Journal of the European Communities No L 182/ 43 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN ANNEX ' (ECU/tonne) (ECU/tonne) COMMON WHEAT Intervention price ( l ) :  Community of Ten  Spain Target price MAIZE Intervention price : -  Community of Ten  Spain Common target price 179,44 173,72 256,10 179,44 173,72 233,80 RYE Intervention price (2) :  Community of Ten  Spain Target price SORGHUM Intervention price :  Community of Ten  Spain Common target price 170,47 160,95 233,80 170,47 158,85 233,80 BARLEY Intervention price :  Community of Ten  Spain Common target price DURUM WHEAT Intervention price :  Community of Ten  Spain Target price 170,47 158,85 233,80 291,59 219,78 357,70 (') The price shall be increased by 3,59 ECU/tonne for common wheat of breadmaking quality which meets the specific quality requirements provided for in Regulation (EEC) No 1570/77 . (2) The price shall be increased by 8,97 ECU/tonne for rye of breadmaking quality which meets the specific quality requirements provided for in Regulation (EEC) No 1570/77 .